DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20, all the claims pending in the application, are rejected. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).

Claims 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a computer program per se.  See MPEP 2106. In particular, independent claim 11 is directed to “a computer system”, but fails to recite any structural limitations of the computer system, instead reciting only functional limitations. Claims 12-19 do not cure this deficiency and are therefore rejected by virtue of their dependency on claim 11. 

Claim 20 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals.  In particular, [0084] of the specification of the subject application describes a “computer readable storage medium”, such as the one recited in claim 20, in an open-ended manner (e.g., “can be”, “may be”, “non-exhaustive list”) that does not disavow transitory embodiments. However, transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter).  See MPEP 2106.   
The Examiner notes that claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter.  MPEP 2106(I).  Therefore, amending the claims to recite a “non-transitory computer-readable storage media” would resolve this issue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9, 11-13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over “DL2: Training and Querying Neural Networks with Logic” by Fischer et al. (hereinafter “Fischer”) in view of “Semi-Supervised Hyperspectral Image Classification via Spatial-Regulated Self-Training” by Wu et al. (hereinafter “Wu”).
As to independent claim 1, Fischer discloses a computer-implemented method for classification of data by a machine learning system using a logic constraint for reducing a data labeling requirement (Abstract and Sections 1 and 4 disclose that Fischer is directed to a system for training and querying a classification neural network using logical constraints that are translated into loss functions, wherein the logical constraints are applied such that training can be achieved in a semi-supervised (i.e., reduced labeling) setting), the computer-implemented method comprising: generating a first embedding space from a first partially labeled training data set (Section 1 “Global Training” discloses that training inputs which are outside the training set are used to globally train the network; Fischer’s “training set” is interpreted as corresponding to the claimed second partially labeled training data, and the training inputs that are “outside the training set” correspond to the claimed first partially labeled training data set; Section 6 discloses an example of the logical constraint involving the outside training samples – namely, given the knowledge that two random inputs that are within a distance ϵ1 with respect to the L2 norm, a robustness constraint is applied that requires, for any input x with a classification y, inputs in its ϵ neighborhood have a high probability for y; for example, this constraint requires that inputs classified as car have a higher activation for the label truck than for the label dog; since the L2 norm is a vector distance, the outside training input samples are in an embedding space); and training a machine learning model based, at least in part, on a second partially labeled training data set and the first partially labeled training data, wherein the first partially labeled training data are used as training constraints (Section 1 “Global Training” discloses that the neural network is trained using the original training set (second partially labeled training data) and inputs outside the original training set (first partially labeled training data); Section 6 discloses that the training sets comprise labeled and unlabeled samples).
Fischer does not expressly disclose clustering the outside training samples that are used as the training constraints. That is, Fischer does not expressly disclose that, in the first embedding space, content-wise related training data of the first partially labeled training data are clustered together; determining at least two clusters in the first embedding space formed from the first partially labeled training data, or that the training is based on the at least two clusters which are used as the training constraints. 
	Wu, like Fischer, is directed to a semi-supervised learning method for training a neural network classifier using a constraint (Abstract). In particular, Wu discloses clustering input samples into k clusters using k-means algorithm (Section 3.2.1). Wu discloses that the samples in each cluster likely belong to one class; as such, the clustered samples are used to help train the neural network classifier (Fig. 1 and Section 3.2.1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fischer to cluster the outside training samples in the embedding space such that k clusters are determined, and to perform the training of the neural network classifier using the clusters as the constraints, as taught by Wu, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to improve efficiency (Abstract and Section 3.2.1 of Wu). 

As to claim 2, the proposed combination of Fischer and Wu further teaches that the first partially labeled training data set and the second partially labeled training data set relate to each other content-wise, but are not identical (Sections 1 and 6 of Fischer discloses that the outside training sample may have a ground-truth label that is related to but not included in the training set labels; e.g., people is related to but not identical to baby, boy, women, etc.). 

As to claim 3, the proposed combination of Fischer and Wu further teaches that the at least two clusters are determined using at least one cluster algorithm selected from the group consisting of: k-means, Gaussian mixed model, DBSCAN, expectation maximization, and hierarchical clustering (Section 3.2.1 of Wu discloses that the clustering uses k-means). 

As to claim 5, the proposed combination of Fischer and Wu further teaches determining a parameter value for the machine learning model from a plurality of labeled validation samples (Section 6 of Fischer discloses applying a validation samples to the neural network which necessarily yields an output parameter value). 

As to claim 7, the proposed combination of Fischer and Wu further teaches that the machine learning system is based, at least in part, on at least one of a neural network system and a support vector machine (Abstract of Fischer discloses that the machine learning model is a neural network). 

As to claim 8, the proposed combination of Fischer and Wu further teaches that a format of the first partially labeled training data is selected from the group consisting of a text format, a sound format, an image format, and a video format (Section 6 of Fischer discloses that the training samples are images). 

As to claim 9, the proposed combination of Fischer and Wu further teaches a format of the second partially labeled training data is selected from the group consisting of a text format, a sound format, an image format, and a video format (Section 6 of Fischer discloses that the outside training samples are also images).

Independent claim 11 recites a computer system for classification of data by a machine learning system using a logic constraint for reducing a data labeling requirement (Abstract and Sections 1 and 4 disclose that Fischer is directed to a system for training and querying a classification neural network using logical constraints that are translated into loss functions, wherein the logical constraints are applied such that training can be achieved in a semi-supervised (i.e., reduced labeling) setting; the algorithm must be performed by a computer), the computer system comprising the steps recited in the method of independent claim 1. Accordingly, claim 11 is rejected for reasons analogous to those discussed above in conjunction with claim 1. 

Claims 12-13, 15, and 17-19 recite features nearly identical to those recited in claims 2-3, 5, and 7-9, respectively. Accordingly, claims 12-13, 15, and 17-19 are rejected for reasons analogous to those discussed above in conjunction with 2-3, 5, and 7-9, respectively.

Independent claim 20 recites a computer program product for a classification of data by a machine learning system using a logic constraint for reducing a data labeling requirement, the computer program product comprising one or more computer readable storage media and program instructions stored on the one or more computer readable storage media (Abstract and Sections 1 and 4 disclose that Fischer is directed to a system for training and querying a classification neural network using logical constraints that are translated into loss functions, wherein the logical constraints are applied such that training can be achieved in a semi-supervised (i.e., reduced labeling) setting; the algorithm must be performed by software stored on some medium and executed on a computer), the program instructions including instructions to perform the steps recited in the method of independent claim 1. Accordingly, claim 20 is rejected for reasons analogous to those discussed above in conjunction with claim 1.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Wu and further in view of “Cooperative Hybrid Semi-Supervised Learning for Text Sentiment Classification” by Li et al. (hereinafter “Li”).
As to claim 4, the proposed combination of Fischer and Wu does not expressly disclose that the first embedding space is generated based, at least in part, on at least one of an auto-encoder and a word2vec algorithm. 
Li, like Fischer and Wu, is directed to semi-supervised training of a classifier (Abstract). Similar to Wu, Li discloses clustering the training samples prior to classification (Section 3). Li discloses that the samples to be classified are documents, and the vectorization of each document prior to clustering is performed using word2vec (Abstract and Algorithm 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Fischer and Wu to apply the clustering/classification model to documents and to use word2vec to vectorize the training sample documents for clustering, as taught by Li, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to measure text sentiment in documents (Abstract). 

Claim 14 recites features nearly identical to those recited in claim 4. Accordingly, claim 14 is rejected for reasons analogous to those discussed above in conjunction with claim 4. 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Wu and further in view of U.S. Patent Application Publication No. 2020/0057944 to Loh et al. (hereinafter “Loh”).
As to claim 6, the proposed combination of Fischer and Wu does not expressly disclose determining that the parameter value is below a threshold parameter value; and changing, in response to determining that the parameter value is below the threshold parameter value, at least one hyper-parameter of a clustering algorithm used to determine the at least two clusters. 
Loh, like Wu, is directed to a clustering algorithm (Abstract). In particular, Loh is directed to hyperparameter optimization for the clustering model (Abstract). For example, Loh discloses that, hyperparameter samples whose evaluation scores are below a threshold are excluded and the optimal hyperparameter sample set is obtained based on the remaining samples ([0086]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Fischer and Wu to optimize the hyperparameter sample set used for obtaining the clusters in response to evaluation scores being below a threshold, as taught by Loh, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to optimize the clustering. 

Claim 16 recites features nearly identical to those recited in claim 6. Accordingly, claim 16 is rejected for reasons analogous to those discussed above in conjunction with claim 6.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Wu and further in view of “Clustering based Two-Stage Text Classification Requiring Minimal Training Data” by Zhang et al. (hereinafter “Zhang”).
As to claim 10, the proposed combination of Fischer and Wu does not expressly disclose that generating the first embedding space from the first partially labeled training data set further comprises: generating a second embedding space from the second partially labeled training data set, wherein in the second embedding space, content-wise related training data of the first partially labeled training data are clustered together. 
Zhang, like Fischer and Wu, is directed to clustering aided classification in which a training dataset is augmented by another training dataset (Abstract and Section II). In particular, Zhang discloses using clustering to augment training data set D to get an augmented training data set D’ comprising the original training data set D and additional training samples (Section II and Table I). Zhang further discloses that this is an iterative clustering process in which all of the training data set D’ is iteratively clustered until a convergence criteria is met (Section II and Table I). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Fischer and Wu to cluster the original training dataset along with additional training samples (analogous to Fischer’s outside training samples) within an embedding space, as taught by Zhang, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to improve classification performance (section II of Zhang). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Lee (U.S. Patent Application Publication No. 2019/0164054) discloses a semi-supervised learning method for training a classifier aided by training data clustering. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663